 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE SCHAIBLE COMPANYandINTERNATIONAL MOLDERS& FOUNDRY WORKERS UNION OF NORTH AMERICA,LOCAL NO. 4, AFL,PetitionerandINDEPENDENT UNIONOF SCHAIBLE EMPLOYEES. Case No. 9-RC-2085. March22, 1954SUPPLEMENTAL DECISION,ORDER, AND DIRECTION OFELECTIONOn December 11, 1953, the Board issued a Decision andOrder in this proceeding,' finding inappropriate for severancepurposes a unit of foundry employees sought by the Petitioner.On December 22, 1953, the Petitioner filed a motion for re-consideration and a request for oral argument.' The otherparties have filed no response to this motion and request.In its recent decision in American Potash & Chemical Cor-poration's the Board determined, among other things, that -aunitmay be appropriate for severance purposes, despite abargaining history on a more comprehensive basis, if the em-ployees sought to be represented constitute (1) a functionallydistinct and separate departmental group, and (2) the Petitionerseeking such unit is a union which has traditionally devoteditself to serving the special interest of the employees inquestion.Reconsidering the Board's"decision in the light of the cri-teria enunciated in the American Potash case, we make thefollowing supplemental findings.The Employer's operations are carried on at 3 separatelocations in Cincinnati, Ohio. The Cook Street operation, whichiswithin 10 miles of the other 2 operations, constitutes theEmployer's foundry. Althoughthere is someemployee inter-change between the foundry and the other operations, it is clearthat the foundry is a functionally distinct and separate depart-ment containing employees identified with traditional trades oroccupations distinct from that of other employees and who havecommon special interest in collective bargaining for that rea-son.Moreover, the Petitioner herein is a union which hastraditionally devoted itself to serving the special interest ofthe employees in question. Under the circumstances, we findthat the foundry employees may constitute a separate appro-priate unit, if the employees so desire, despite the history ofbargaining on a broader basis.The following named employees may constitute a separateappropriate unit if they so desire:All foundry employees of the Employer at its Cook Streetfoundry including the employees employed in the foundry coreiNot reported in printed volumes of Board Decisions and Orders2As the record, briefs, and [notion for reconsideration, in our opinion, adequately set forththe issues and positions of the parties, the request for oral agrument is denied.3107 NLRB 1418.108 NLRB No. 4. THE COOLIDGE CORPORATION3room, foundry melting room, foundry molding,foundry cleaningand grinding,and foundry patternmaking,foundry laborers andall foundry maintenance men, but excluding all other employees,includingofficeand clerical employees,professional em-ployees, guards,and supervisors as defined in the Act.Ifamajority vote for the Petitioner they will be taken tohave indicated their desire to constitute a separate appro-priate unit,and the Regional Director conducting the electiondirected herein is instructed to issue a certification of repre-sentatives to the Petitioner for the unit described, which theBoard, under such circumstances,finds to be appropriate forpurposes of collective bargaining.In the event a majority votefor the Intervenor,the Board finds that this voting group maycontinue to be bargained for as part of the existing unit and theRegional Director will issue a certification of results of elec-tion to such effect.[The Board set aside the Decision and Order of December11, 1953, to the extent that it dismisses the petition herein.][Text of Direction of Election omitted from publication.]Members Peterson and Beeson took no part inthe considera-tion of the above Supplemental Decision,Order, and Directionof Election.THE COOLIDGE CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIO,Petitioner. Case No. 9-RC-2002. March 23, 1954SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to a Decision and Direction of Election,'an elec-tion by secret ballot was conducted under the direction andsupervision of the Regional Director for the Ninth Regionamong the employees in the unit found appropriate by theBoard. Upon conclusion of the election a tally of ballots wasfurnished the parties,showing that of approximately 100 eli-gible voters, 96 cast ballots,of which 44 were for the Peti-tioner, 48 were for the Intervenor,'1was against partic-ipating labor organizations, and 3 were challenged.On September 14, 1953, the Petitioner filed its objections toelection.In accordance with the Rules and Regulations of theBoard, the Regional Director conducted an investigation and,,Not reported in printed volumes of Board Decisions and Orders.2Coolidge Corporation Independent Union.108 NLRB No. 1.